Exhibit 10.47
(SOVEREIGN BANK LOGO) [w73220w7322003.gif]
December 11, 2007
Mr. Roy Lever
74 Partridge Drive
Westwood, MA 02090
Dear Roy:
We are pleased to confirm our invitation for you to join Sovereign Bank. Roy, we
hope you will take advantage of the great opportunity before you, the details of
which follow. This letter, along with the enclosures, contains our complete
offer of employment to you. Reporting to Joseph Campanelli, you will join
Sovereign Bank as a Managing Director of Retail Banking, Executive Vice
President, on December 31, 2007.
Compensation:
Your annual salary will be $350,000, paid bi-weekly at a rate of $13,461.54,
less all applicable federal, state and local taxes and other authorized payroll
withholdings. You will be eligible for an annual performance review in
April 2009. You will receive a sign-on bonus in the amount of $200,000, payable
in March 2008. You will receive an additional sign-on bonus of $100,000, payable
on October 1, 2008. You will be eligible to participate in the applicable short
term incentive plan for 2008, payable in 2009, subject to the same provisions of
the applicable 2008 short term incentive plans for individuals at your level.
The 2008 Short Term Incentive target amount for a team member at your level,
grade 21, is 68% of your base salary.
Equity Compensation:
Sovereign Bank will award you $500,000 worth of restricted stock as part of its
2008 Long Term Incentive Program grant cycle. The timing of this grant is
tentatively scheduled for approval by the Compensation Committee of the Board on
March 3. The number of shares granted will be determined by dividing the value
of your award by the closing price of Sovereign common stock on December 31,
2007. The award will vest 20% per year for five years on the anniversary of the
award. This grant is subject to the terms and provisions of the 2004 Sovereign
Stock Plan. Upon issuance of the award you will receive notification from
Sovereign’s stock plan administrator advising you the award is available for
viewing and grant acceptance.
Employment Agreement:
Sovereign Bank will be requesting that the Compensation Committee of the Board
approve that the Bank enter into an employment agreement with you. The
recommendation will include a two year term renewable annually, with a severance
arrangement post change-in-control equating to two times the sum of (A) the
highest base salary paid in the year of termination or preceding two years and
(B) the greater of (i) target bonus in the year of termination or (ii) the
highest bonus paid in one of the three years preceding termination. The bank
will also provide you continued medical, dental, and vision benefits for
24 months at no cost to you if you are currently

 



--------------------------------------------------------------------------------



 



(SOVEREIGN BANK LOGO) [w73220w7322003.gif]
enrolled in the program(s) on the date your employment ends. Pending approval,
documentation for the employment would be forwarded under separate cover.
Benefits:
In addition to your bi-weekly salary, you will be eligible to participate in our
Comprehensive Benefits Program. The program includes a Flexible Benefits Plan,
(options such as medical, dental, vision, life, etc.), that is effective the
first of the month after completion of 30 days of employment. You will receive
an enrollment notification within 30 days from your first day of employment.
Along with this notification you will be provided with an Internet web address
to access Sovereign’s On-Line Enrollment System, as well as your enrollment
deadline. The On-line Enrollment System will provide you with your enrollment
options as well as details on each program available. It is important that you
enroll by your deadline. Failure to enroll by the deadline will result in no
coverage for you and your eligible dependent(s). Depending on the chosen
options, you may be required to contribute to the cost of your benefits through
bi-weekly payroll deductions. Information on Sovereign’s other benefit programs,
including but not limited to 401(k) Savings Plan and Employee Stock Purchase
Plan (ESPP), will be provided to you at orientation.
In addition you will be eligible to participate in the Sovereign Bancorp, Inc.
Deferred Compensation Plan, “DCP”. The DCP is a non-qualified deferred
compensation plan which allows executives to defer on a pre-tax basis, 25% to
100% of the cash portion of their annual incentive plan. The deferral is not
subject to forfeiture and payment may be deferred for a minimum of two years.
The program is administered by Charles Schwab and offers a variety of mutual
funds for investment. Due to Section 409A requirements, you will need to make an
election to defer a portion of your 2008 incentive, paid in 2009, by June 30,
2008. You will receive an email from HR Executive Compensation when the site is
available for enrollment.
Your parking at 75 State Street will be provided to you and subsidized by
Sovereign Bank.
Sovereign reserves the right to change, end, or alter plans and eligibility
dates at any time.
This offer of employment is made contingent upon successful completion of the
following:

1.   Your ability to provide proof of your identity and legal rights to work in
the United States, as specified by the Immigration and Reform Control Act of
1986. The attached list of documents outlines the proof we can accept as
dictated by the U.S. Citizenship and Immigration Services. Please bring the
required forms with you to orientation.

2.   Successful completion of the background checks.

We will be in touch in regards to your orientation.
Please confirm your acceptance by signing the enclosed letter and returning it
to my attention.
In addition, please complete the following form and return it to Casey Donato,
Recruiting Assistant, 617-757-5438. Once the results of the background checks
have been completed, we will be able to finalize your start date.

 



--------------------------------------------------------------------------------



 



(SOVEREIGN BANK LOGO) [w73220w7322003.gif]
Release Authorization and Fair Credit Reporting Disclosure Act- please complete
this authorization form and return it to me. This is for your background checks.
A second copy of this letter is provided for your records.
Please recognize that while this letter explains some of the terms of your
employment with Sovereign, it is not an employment contract. The terms and
conditions outlined here can be changed at any time. Employment at Sovereign is
considered to be “at-will”, meaning it is at the mutual consent of both
Sovereign Bank and you and may be terminated by either you or Sovereign at any
time, with or without cause and with or without notice.
Roy, we are very enthusiastic about you joining Sovereign Bank and look forward
to a mutually rewarding working relationship. We believe we can offer you
opportunities that challenge and reward you, and we look forward to your
accepting our offer.
Sincerely yours,
-s- Thomas J. McAuliffe [w73220w7322004.gif]
Thomas J. McAuliffe
Managing Director, Human Resources
Sovereign Bank
Enclosures
Offer accepted as outlined above:

     
/s/ Roy Lever
  12/13/07
 
   
Roy Lever
  Date

 



--------------------------------------------------------------------------------



 



COMPENSATION OFFER — ROY LEVER

                              Current   Sovereign       % Incr.
Grade:
      ?   21        
Base Salary:
      $225.0   $350.0       55.6%
Bonus Target %:
      100%   68%        
Bonus Target $’s:
      $225.0   $238.0       5.8%
 
                   
Total Cash Comp:
      $450.0   $588.0       30.7%
Annual Equity Grant Range:
  *   $50.4   $500        
 
                   
Total Comp Range:
      $500.4   $1,088        
 
                   
 
                   
Sign-on Bonus:
          $300.0   #    
 
                   
Deferred Comp:
      Up to 100% Bonus and a % of Salary   Up to 100% Bonus        
Employment Agreement:
          2 years       Renewed annually

 

*   Projected Range; not yet BOD approved   #   Roy indicates 2008 bonus
determined at $240K to be paid in February ‘08. In conjunction with $50K in
restricted stock to vest in February ‘08 as well, recommend a $300K sign-on
bonus, to be paid $200K with Sovereign’s bonuses and $100K on October 1, 2008

 